Summary
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
The office acknowledges the applicant’s amendment and response on 2/3/2021 to Final Office Action dated 1/1/2021. Claims 1-11, 15 and 16 are now cancelled. No new claims have been added. Claims 12-14, 17 and 18 are currently pending; and were previously identified as being allowable. A Notice of Allowance (NOA) is issued herewith.
  
Allowable Subject Matter
Claims 12-14, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 12, the prior are cannot be used to anticipate, nor to render obvious the limitations of: forming a sacrificial material layer on the substrate to cover the pads; disposing a light-emitting diode element on the sacrificial material layer, patterning the sacrificial material layer to form a sacrificial pattern layer, wherein a part of the sacrificial material layer is removed to form a plurality of gaps between the connection patterns and the pads, and the sacrificial pattern layer exposes at least a portion of each of the pads, in combination with the additionally claimed features.
In Re claims 13, 14, 17 and 18, they are allowable because of their dependence on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892